Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
It is noted that:
Claims 1 and 6 are amended.
Claims 15-17 are cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
as to claims 1-14, the applicants’ arguments, at least in part, that – “As can be seen from the above figures reproduced from Figure 1 of Wakchaure, the piping coming into both sides of the valve 202 are straight and are in the same line from the conservator side and the Bucholz relay side. After the Bucholze relay side, which is in-line with the isolation valve 202, the piping bends. Thus, in the piping of Wakchaure, the first pipe is arranged at a zero angle relative to the second pipe at the valve 20. Therefore, Wakchaure fails to disclose or suggest that the piping includes a first pipe and a second pipe, the first pipe extending between the valve and the transformer tank, the second pipe extending between the valve and the expansion tank, and at the valve, the first pipe is arranged at a non-zero angle relative to the second pipe. Findeisen and Angeli have not been cited for these features and fails to disclose or suggest these features. For example, the piping that would be used in the valve illustrated in Angeli is at a zero angle relative to each other.  The claim recitations, on the other hand, require allowing the liquid to flow from the transformer tank to the expansion tank when the pressure of the liquid in the transformer tank is above a predefined first threshold and for preventing the liquid to flow from the transformer tank to the expansion tank when the pressure of the liquid in the transformer tank is below the predefined first threshold. Angeli fails to do this as the valve described in Angeli only works on pressure differential. Thus, Angeli fails to disclose the above cited recitations of Claim 1. “– 
are found persuasive. Therefore, the rejection of independent claims 1 and 6 have been withdrawn. Accordingly, claims 1-14 are allowable.
Claim 1 recites, a transformer arrangement comprising:
a transformer tank for a liquid-filled electrical transformer;
an expansion tank; and
piping, connecting the transformer tank with the expansion tank for enabling liquid of the liquid-filled transformer to flow between the transformer tank and the expansion tank via the piping, the piping including a valve, wherein the piping includes a first pipe and a second pipe, the first pipe extending between the valve and the transformer tank, the second pipe extending between the valve and the expansion tank, and at the valve, the first pipe is arranged at a non-zero angle relative to the second pipe;
wherein the valve is configured for allowing the liquid to flow from the transformer tank to the expansion tank when the pressure of the liquid in the transformer tank is above a predefined first threshold and for preventing the liquid to flow from the transformer tank to the expansion tank when the pressure of the liquid in the transformer tank is below the predefined first threshold;
wherein the valve is configured for allowing the liquid to flow from the expansion tank to the transformer tank when the pressure of the liquid in the transformer tank is below a predefined second threshold and for preventing the liquid to flow from the expansion tank to the transformer tank when the pressure of the liquid in the transformer tank is above the predefined second threshold;
wherein the expansion tank is positioned relative to the transformer tank such as to allow a top surface of the liquid in the expansion tank to be lower than a top surface of the liquid in the transformer tank; and
wherein a portion of the piping connecting the valve to the expansion tank extends from above the top surface of the liquid in the expansion tank to below the top surface of the liquid in the expansion tank.
Claim 6 recites, a method performed in a transformer arrangement including a liquid-filled transformer tank and an expansion tank, wherein the expansion tank is positioned relative to the transformer tank such that a top surface of the liquid in the expansion tank is lower than a top surface of the liquid in the transformer tank, the method including:
allowing the liquid to flow from the transformer tank to the expansion tank via piping, when the pressure of the liquid in the transformer tank is above a predefined first threshold by automatically opening a valve of the piping, the liquid being allowed to flow through a portion of the piping which connects the valve to the expansion tank and which extends from above the top surface of the liquid in the expansion tank to below the top surface of the liquid in the expansion tank, wherein allowing the liquid to flow from the transformer tank to the expansion tank via piping comprising allowing the liquid to flow through a first portion of the piping from the transformer tank to the valve at a non-zero angle at the valve relative to the portion of the piping which connects the valve to the expansion tank:
preventing the liquid to flow from the transformer tank to the expansion tank when the pressure of the liquid in the transformer tank is below the predefined first threshold by automatically closing the valve; and
allowing the liquid to flow from the expansion tank to the transformer tank when the pressure of the liquid in the transformer tank is below a predefined second threshold, lower than the predefined first threshold, by automatically opening the valve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837